557 So.2d 683 (1990)
Lena THELLMAN and Carl Thellman, Her Husband, Appellants,
v.
TROPICAL ACRES STEAKHOUSE, INC., a Florida Corporation, D/B/a Tropical Acres Steakhouse, Appellee.
Nos. 88-2163, 88-2809.
District Court of Appeal of Florida, Fourth District.
March 7, 1990.
*684 Scott D. Sheftall and Susan K. Labasky of Floyd Pearson Richman Greer Weil Zack & Brumbaugh, P.A., Miami, for appellants.
Maxine Caster and Linda R. Spaulding of Conrad, Scherer & James, Fort Lauderdale, for appellee.

ON MOTION FOR CLARIFICATION
PER CURIAM.
Upon consideration of appellee's motion for clarification, we grant the motion, withdraw our prior opinion in this case, and substitute the following opinion.
Affirmed except as to that portion of the cost judgment awarding expert witness fees which we reverse. It is not appropriate to tax as costs the fees of witnesses who are neither qualified as experts by the court nor testify at trial. KMS of Florida Corp. v. Magna Properties, Inc., 464 So.2d 234 (Fla. 5th DCA 1985). It is similarly inappropriate to tax as costs fees of expert witnesses for telephone conferences with counsel. See § 92.231, Fla. Stat. (1988); James P. Driscoll, Inc., v. Gould, 521 So.2d 301 (Fla.3d DCA 1988); and In re: Statewide Uniform Guidelines for Taxation of Costs in Civil Actions, Fla. Rules of Court (1989).
HERSEY, C.J., and LETTS and WARNER, JJ., concur.